tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr uniform issue list se'v ep laity xxkkxkxkxkxkkk kkk kkk xxxkkkxkxkkkkxkkkkk xxkxxxxkxkkkkxkkxkkk xxxkxkxkxxkxkxkkxkkxkkk legend taxpayer a xxxkxxkxxkkx taxpayer b individual j ira w ira x ira y ira z xxxxxkxkkkxk xxxxxxxxxxx xxxkxkxxkxxkxkkk xxkxkkkkkkkk xxxkxkkxkkkxkk xkxxxkkxkxxkkk xxkxkxkkkkkkk xxxxkxkkxkkkkk xxxkxkxkxkxkkk xxkkxkkkxkkxkkk xxxxxxxxxxxkx xxxxkxxxkxkxkk financial_institution a xxxkxkkkkkkx company s xxxkxkkxxkxkxkx company t xxxxxxxxkxxx company l xxxkkkxxkxkxkxkx amount m xxxxxxxxxxxx h_r xxxxxxkxxaxkkxkxk xxxkkkkaakkkkk amount n xxxxxxxxkxkxxkk date date date date date date period period xxxxxkxxxxxxxx xxxkxxxxkxxkxxx xxxxxxkkxxxkxkxxk xxxxxxxxxkxxxx xxxxkxxxxkkxxkx xxxxkkkkxkkxkxkk xxxxxxxxkxxxxxk xxxkxxxxxkxkxkkk dear xxxxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount m from ira w and taxpayer b age represents that she received a distribution of amount n from ira x maintained by financial_institution a taxpayer a and taxpayer b taxpayers assert that they failed to accomplish a rollover within the 60-day period prescribed by sec_408 of the code due to an error by financial_institution a the taxpayers represent that as part of their investments held in their respective individual_retirement_arrangements iras ira w and ira x they held a membership interest in company s which is evidenced by certificates of limited_liability_company ownership company s is a closely held limited_liability_company all assets held by company s are illiquid and are comprised of commercial and residential_real_property the taxpayers represent further that on date financial_institution a the trustee that held the investment resigned xxxkxxkkxkxakkxkxkkxk xxkkkkkxkxkkxkkkxk w g and sent a letter to the taxpayers informing them of the following its resignation effective date the 60-day rollover requirement and that a new trustee was needed to hold the investment the letter also informed the taxpayers that if the proper paperwork was not received financial_institution a would issue 1099-rs indicating a taxable_distribution for the value of the investment the taxpayers investment_advisor individual j prepared the paperwork to open new ira accounts with a successor custodian company t and sent it to the taxpayers the paperwork instructed them to complete the paperwork for new_accounts to be established and to wait until they received assignment forms from financial_institution a to accompany the new account forms on three separate occasions during period individual j contacted financial_institution a by phone requesting confirmation that the assignment forms be prepared and sent out timely on date individual j sent the company t ira applications to the taxpayers for signature and instructed them to forward the applications to company t once the assignment forms had been received from financial_institution a during period individual j contacted financial_institution a by phone again requesting confirmation that the assignment forms be prepared and sent to the taxpayers despite the requests financial_institution a did not send out the forms timely on date the taxpayers forwarded the ira applications to company t without the assignment forms finally on date financial_institution a delivered the assignment forms after the 60-day rollover period had expired subsequently on date ira y and ira z were established based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of an investment_interest of amount m from ira w and an investment_interest of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if xkkxkxkkkkakxkkkk xxxxkkkkxakkkkx i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408a and d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a and taxpayer b are consistent with their assertion that the failure to roil over their respective distributions within the 60-day rollover period prescribed by sec_408 d of the code was due to an error by financial_institution a xkxkkkxkkakkkkkk xkxxkkkxkkkakkkkxk therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount m from ira w and amount n from ira x the taxpayers are granted a period of days from the issuance of this ruling letter to transfer the investment interests of amount m and amount n to iras y and z respectively provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contributions the contribution of amount m and amount n to ira y and ira z respectively will be considered valid rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id niuumher xxxxxxxx at xxxxxxxx please address all correspondence to sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
